I think that the Act under review in the opinion of Mr. Justice Purdy should be construed as referring to the planting or crop year, and not to the calendar year; consequently that the mortgage recorded in December, 1923, for fertilizers to be used in the crop of potatoes to be prepared for, planted, and harvested during the year 1923-1924, complied with the Statute.
Prior to the passage of the Act of 1891, now Section 5629, Vol. 3, Code of 1922, as is well remembered, it was *Page 62 
the common custom for chattel mortgages, in printed forms, to include the crops of several years in advance. As the Court says in the case of Owings v. Shaw, 107 S.C. 258;92 S.E., 474:
"The purpose of the Act was to prevent the improvident Act [referring to the mortgagor] of mortgaging the crops of several years in advance."
I may add, with less charity to the mortgagee, that its purpose, too, was to put an end to a practice which was virtually peonage. Considering, then, the purpose of the Act, I cannot see that the construction that it did not refer to the calendar year, but to the planting or crop year, at all opened the door to the practices which it was intended to bar. The mortgagor evidently had such construction in view, for the mortgage covered the crop "growing or to be planted or grown by or under the said C.E. Cope, during year 1923-1924"; and the mortgage of the defendants followed the same form.
The mortgagor would hardly purchase fertilizers in the fall to be applied during the following year; and if it was intended to be applied as soon as purchased, the application was as important an element in the planting as the actual dropping of the seed, and should be considered as occurring within the planting or crop year.
If the Legislature intended to limit the time of the calendar year, it should have said so; and if it had, farmers who wished to sow grain in the fall or winter, to be harvested in the summer of the following year, would have been greatly embarrassed. Such legislation would manifestly not have been directed at the evil intended to be corrected. *Page 63